DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 2/24/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden in examining all of the claims together.  Applicant’s attention is drawn to the fact that the search for method claims requires the identification of processing steps, while the search for apparatus claims requires the identification of structural elements. The method and apparatus claims are differently classified, which introduces additional search burden.  Applicant’s arguments that there is no serious search burden has been considered, but is not found persuasive insofar as the searches are not co-extensive and additional search would of necessity be required for the combination of inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/24/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim contains a typographical error.  The limitation “a laser module configured to irradiate a laser on the wafer”.  Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a laser supply unit configured to supply the laser to the laser module in claim 5, the corresponding structure of which is interpreted as an optical fiber and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a nozzle on the wafer”. This limitation is indefinite as it is not clear how the nozzle is positioned on the wafer.  Upon review of applicant’s disclosure (e.g., Fig. 1) as originally filed, the limitation will be interpreted as “a nozzle above the wafer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0311923), and further in view of McFadden (US 2005/0287685).
Regarding Claim 1:  Kim teaches a wafer cleaning apparatus comprising:
a chamber (Fig. 4, element 800) configured to be loaded with a substrate;

a housing (element 210) under the wafer; and
a laser module (Fig. 6, elements 250; [0088]) configured to irradiate laser on the wafer; and
a transparent window (element 220) between the wafer and the laser module. 
Kim does not expressly disclose a controller configured to control the laser module and temperature as claimed.  However, McFadden teaches a wafer testing apparatus including a laser module configured to irradiate a laser onto the wafer for heating, and a controller configured: to control an on/off state of the laser module; turn the laser module on and off; and retain a temperature of the wafer within a temperature range [0062-0063].  If would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim with a controller to controller in order to control the laser module and maintain the temperature of the wafer being heated. 
Kim in view of McFadden does not expressly disclose that a ratio of time the laser module is on in one cycle of the on/off state is 30% to 50%.  However, it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  The apparatus in the combination of Kim and McFadden includes a controller that controls the laser by pulsing the laser at different rates and for different intervals to control the temperature of the substrate (McFadden, [0061]).  Thus, the controller is fully capable of controlling the ratio of time the laser module is on and off, as claimed.
Regarding Claims 2 and 3:  The prior art teaches the elements of Claim 1, as discussed above.  The prior art does not expressly disclose the temperature ranges and the laser times.  However, it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  The apparatus of the combined prior art is fully capable heating within the claimed range and irradiating the substrate with the laser for a time within the claimed range.
Regarding Claim 4:  The prior art teaches the elements of Claim 1 as discussed above.  Kim further teaches that the laser module irradiates the laser entirely to a lower surface of the wafer (see Fig. 5).
Regarding Claim 8:  The prior art teaches the elements of Claim 1 as discussed above.  Kim further teaches a hollow region between the transmission window and a laser module (see Fig. 5), and a reflecting plate (element 260) along a lower surface of the hollow region [0091].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0311923) and McFadden (US 2005/0287685), as applied to Claim 1, and further in view of Koren et al. (US 2004/0018008).
Regarding Claim 5:  The prior art teaches the elements of Claim 1 as discussed above.  Kim teaches a laser supply unit configured to supply the laser to the laser module [0088].  Kim does not expressly disclose an aspherical lens.  McFadden teaches the use of lens to focus the laser [0034], but does not expressly disclose an aspherical lens.  However, Koren teaches that it is known to use an aspherical lens to focus the light [0068].  Therefore, it would have been 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0311923) and McFadden (US 2005/0287685), as applied to Claim 1, and further in view of Timans (US 2002/0137311).
Regarding Claim 6:  The prior art teaches the elements of Claim 1 as discussed above.  Kim does not expressly disclose an optical intensity detector configured to detect the laser reflecting from the wafer and sense the on/off state of the laser module.  However, Timans teaches an apparatus for heating a substrate with laser irradiation including an optical intensity detector to detect the laser reflecting from the wafer to adjust the laser input parameters [0089].  As such, the detector of Timans is considered able to sense the on/off state of the laser since the reflected radiation, or lack thereof, corresponds to the laser on/off state.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art apparatus with an optical intensity detector in order to detect the reflected radiation to further control or adjust the laser, as suggested by Timans. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0311923) and McFadden (US 2005/0287685), as applied to Claim 1, and further in view of Markle et al. (US 7,947,968).
Regarding Claim 7:  The prior art teaches the elements of Claim 1, as discussed above. Kim does not expressly disclose the wavelength of the laser.  However, Markle teaches the use of lasers similar to those disclosed by Kim for heating a wafer surface (col. 11, lines 4-18).  Markle teaches that these lasers have a wavelength within the claimed range (col. 10, ll. 23-25).  Therefore, the lasers in the apparatus of Kim are reasonably expected to have a wavelength within the claimed range, in view of the teachings of Markle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (US 2012/0080061) teaches an apparatus comprising a housing to hold a substrate, a nozzle above the substrate, and a laser module below the substrate (see Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714